Citation Nr: 0830298	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral pes planus or 
other right foot disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1944 to 
June 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO granted the 
veteran's petition to reopen a previously denied claim for 
service connection for bilateral pes planus and denied the 
claim on the merits.  In a January 2006 statement of the 
case, the RO re-characterized the issue as a claim that 
included other foot disability as well, presumably including 
consideration of a previously addressed right foot claim, and 
again denied the claim on its merits.  The veteran timely 
appealed, and in March 2008 the Board reopened the veteran's 
claim and remanded the matter to the agency of original 
jurisdiction (AOJ) for further notification, evidentiary 
development, and adjudication.  After completing the required 
notification and evidentiary development, the RO re-
adjudicated the claim and again denied the veteran's claim 
via the issuance of a supplemental statement of the case 
(SSOC) in June 2008.  


FINDINGS OF FACT

1.  The available evidence does not show that any pre-
existing bilateral pes planus worsened during the veteran's 
period of active military service.

2.  The evidence does not show that bilateral pes planus or 
other right foot disability is related to service or an event 
of service origin.

3.  Without good cause, the veteran failed to appear for a VA 
examination that had been scheduled for the purpose of 
obtaining medical nexus evidence linking claimed disability 
to military service.




CONCLUSION OF LAW

The veteran does not have bilateral pes planus or other right 
foot disability that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306, 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through an August 2005 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the August 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO also notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2005 
letter.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided to the 
veteran, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Board does not now have such issues before it.  
Indeed, as set forth below, the Board has determined that the 
claim of service connection for bilateral pes planus or other 
right foot disability must be denied.  Consequently, no 
rating and no effective date will be assigned.  A remand for 
additional notification on these questions is thus not 
necessary.  The Board finds that, with respect to the service 
connection issue, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
veteran's service treatment records have been associated with 
the claims file.  The veteran was given a VA examination in 
June 1993 and was further scheduled for VA examination in 
June 2008 but failed to report to the scheduled examination.  
Report of the June 1993 examination has been associated with 
the claims file, as have records of the veteran's post-
service treatment at the Grand Island and Omaha divisions of 
the VA Nebraska Western Iowa Health Care System.  The veteran 
has additionally submitted records of private treatment and 
examination.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
records probative of the claim on appeal that need to be 
obtained; in fact, the veteran submitted a statement in July 
2008 affirming that he had no other information or evidence 
to submit in support of his claim.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Every veteran who served in the active military, naval, or 
air service after December 31, 1946, shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  

When pre-existing disability is shown at entry, it will be 
considered to have been aggravated by active military service 
when there is an increase in disability shown during service 
unless there is a specific finding that the increase was due 
to natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Clear and unmistakable evidence is 
required to rebut a presumption of aggravation where the pre-
service disability underwent an increase during service.  
38 C.F.R. § 3.306.

Relevant medical evidence of record consists of the veteran's 
service treatment records as well as a VA medical examination 
provided to the veteran in June 1993.  The record also 
contains post-service private treatment records and 
examinations.  Review of the veteran's service treatment 
records reflects that he was found to have bilateral pes 
planus, "1st Degree," at his April 1944 examination on entry 
into service.  A report from July 1944 documents that the 
veteran received treatment for "right foot trouble," 
although no follow-up complaints or treatment are noted in 
the record.  His June 1946 separation examination reflects a 
specific finding that the veteran's right foot had a full 
range of motion with no points of tenderness or deformity at 
the time.  No pes planus was noted at the separation 
examination.  

Relevant post-service medical records reflect that the 
veteran was provided a VA medical examination of the right 
foot in June 1993, pursuant to a claim of service connection 
for a right foot condition.  At that examination, the veteran 
reported that he had injured his right foot during basic 
training in 1944, which was the cause of his current right 
foot pain.  On physical examination, the examiner found no 
abnormality in gait or posture.  The veteran was diagnosed 
with a "normal examination, right foot," which was 
confirmed radiologically.  Post-service treatment records 
from the Grand Island and Omaha divisions of the VA Nebraska 
Western Iowa Health Care System dating from 1966 to 1996 
reflect no complaints of or treatment for any foot 
disability.

Report of a December 1999 private medical examination 
reflects the examiner's finding that the veteran had "age 
appropriate range of motion" in all joints without redness, 
inflammation, or swelling.  The examiner further found "a 
marked cracking and popping noise" on flexion and extension 
of the right foot that the veteran claimed was located in the 
same area of his foot that he fractured during service.  The 
examiner's diagnosis was "right foot pain."  No pes planus 
was noted on the examination report.  The examiner also 
submitted a letter in April 2000 noting the cracking and 
popping noise, which she opined "could at least be related 
to the injury that he had suffered in the military service."  
That letter contained no diagnosis of pes planus and 
indicated that the writer did not have access to radiological 
examination conducted at the time of the veteran's claimed 
in-service injury and did not have any "evidence that there 
was a fracture."  A May 2000 follow-up letter from the same 
treatment provider stated that it was "certainly at least 
possible" that the veteran's reported in-service right foot 
injury "would contribute" to his current complaints.  

The record also contains an April 2003 letter from a second 
private physician, which reflects a diagnosis of pes planus 
of the right foot, along with marked pronation and extreme 
tenderness of the right foot.  In his letter, the physician 
noted that the veteran "may have had an undocumented stress 
fracture or two" and opined that it was at least as likely 
as not that his right foot condition "may have occurred in, 
or been aggravated by his military service."  

The veteran has also submitted an examination report and 
medical nexus opinion from a private physician.  This report, 
dated in August 2005, notes that the veteran complained of 
pain in the right foot arch for 60 years, since his time in 
service.  The examiner found "flexible flatfoot foot type 
with a gross forefoot varus" on physical examination, along 
with pain in the plantar right mid-arch region and 
significant subtalar and mid-tarsal joint pronation.  
Radiological examination revealed no heel spurs bilaterally.  
The physician diagnosed the veteran with plantar fasciitis of 
the right foot, pain in the foot, and pronation of the 
subtalar joint and mid-tarsal joints.  The physician opined 
that given the veteran's reported service history, it was at 
least as likely as not that his "condition originated and 
was aggravated by his military service."

A review of the veteran's service treatment records reflects 
that at the veteran's April 1944 entrance examination, a 
medical examiner noted that the veteran suffered from first 
degree bilateral pes planus.  Thus, when the Board considers 
the clinical factors pertinent to the basic character, origin 
and development of pes planus or other right foot disability 
and the medical examiner's notation at service entrance that 
the veteran had the disability, the Board finds that 
bilateral pes planus pre-existed service, as noted at entry, 
and thus the presumption of soundness does not apply.  
Therefore, the Board must now determine whether the veteran's 
pre-existing bilateral pes planus underwent a worsening 
during service.

As noted above, a preexisting injury or disease will be 
considered to have aggravated by active military, naval, or 
air service, where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  Temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The Board notes that there is absent from the record 
competent evidence that establishes that any pre-existing pes 
planus underwent any worsening during his military service.  
To that end, the Board notes that the veteran's available 
service medical records are silent as to any complaints of or 
treatment for pes planus during service.  The sole record 
indicating that the veteran sought treatment for any foot 
disability is a July 1944 record indicating treatment for 
"right foot trouble."  No indication is made in the record 
as to whether the "trouble" related to the veteran's 
preexisting pes planus, and no records of follow-up treatment 
are present.  Further, the Board notes that at the veteran's 
June 1946 separation examination, the examiner noted no pes 
planus and found specifically that the veteran's right foot 
had a full rage of motion with no points or tenderness or 
deformity.  The Board considers this fact to weigh against a 
finding that any pes planus underwent a worsening during 
service.  The Board further notes that at a June 1993 VA 
examination, the examiner reported a "normal examination, 
right foot," which was confirmed by a normal radiographic 
evaluation.  In fact, the first time the record reflects the 
veteran seeking treatment is December 1999, more than 50 
years after his separation from service.  The Board finds 
compelling that, as discussed below, the only medical 
evidence of record providing an etiological opinion regarding 
any etiological relationship between the veteran's claimed 
current disability and his time in service is speculative, in 
the case of the April 2000, May 2000, and April 2003 private 
treatment providers' letters, or based solely on the 
veteran's own report without consideration of his service 
treatment records or his post-service medical history, in the 
case of the August 2005 private examination report. 

In this case, taking into consideration the medical evidence 
and history of the veteran's bilateral pes planus prior to 
service, his treatment during service, and the findings of 
the June 1946 separation medical examiner, the Board does not 
find that any pre-existing bilateral pes planus was 
aggravated by service, based on the lack of any medical 
evidence reflecting that the underlying condition of 
bilateral pes planus, as contrasted to any symptoms of the 
disorder, worsened.  See Green v. Derwinski, 1 Vet. App. 320, 
322 (1991) (evidence of the veteran being asymptomatic on 
entry into service, with an exacerbation of symptoms during 
service, does not constitute evidence of aggravation).  

The Board notes that the veteran has submitted an opinion 
from a private physician taking this reported history into 
account in forming an etiological opinion as to the veteran's 
current disability.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (The value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion.").  The Board notes 
that it may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the appellant, but instead must evaluate the 
credibility and weight of the history upon which the medical 
opinion is predicated.  See Coburn v. Nicholson, 19 Vet. App. 
427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
It appears, however, that the August 2005 opinion in question 
is based in large part on the veteran's report of trauma in 
service.  There is no indication that the examiner reviewed 
the veteran's claims file, including the service treatment 
records or any post-service private medical records, which 
would have required him to consider both the documented 
nature of the veteran's in-service complaint and the absence 
of problems for over 50 years after service.

The Board further does not find the April 2000 and May 2000 
letters from the veteran's treating physician's assistant, as 
well as the April 2003 letter from a private physician, to be 
persuasive regarding the etiology of any foot disability 
currently suffered by the veteran.  The opinions were 
speculative in nature because they contained phrases such as 
"could at least be related" and "may have occurred in" 
service.  The Board notes that a physician's statement framed 
in terms such as "may" is not probative.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); see also Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  Service connection 
may not be based on speculation or remote possibility.  See 
38 C.F.R. § 3.102; Obert, 5 Vet. App. at 33; Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
merely indicating that an alleged disorder "may or may not" 
exist or "may or may not" be related is too speculative to 
establish the presence of the claimed disorder or any such 
etiological relationship).

Other than the July 1944 treatment for "right foot 
trouble," which appears to have been acute and transitory, 
resolving without further treatment, there was no diagnosis 
of any foot disability until many years after service.  
Further, the only medical opinion of record offering more 
than a merely speculative opinion as to the etiology of the 
veteran's current complaints was not shown to be based on 
anything more than the veteran's reported history, with no 
review of his claims file or medical records.  In the absence 
of a showing of any in-service worsening of the veteran's 
pre-existing bilateral pes planus, or a showing of chronicity 
of right foot disability from service, the Board determined 
that an examination with opinion on the medical nexus 
question was required.  The Board consequently remanded the 
case in March 2008 for the purpose of obtaining such 
evidence; however, the veteran did not appear for the 
examination.

The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause, fails to report for such 
examination or re-examination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 
(2007), as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  38 C.F.R. 
§ 3.655(a).  When the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Otherwise, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (emphasis added).

As discussed above, the medical evidence associated with the 
veteran's claims file does not support a claim for service 
connection for bilateral pes planus or other right foot 
disability.  Thus, another VA examination could have provided 
information and evidence needed to establish the veteran's 
entitlement to a benefit, which the Board is otherwise unable 
to establish.  Here, however, the veteran failed to report 
for a scheduled June 2008 VA examination, instead submitting 
a handwritten note to his representative stating that he was 
unable to report for examination due to being "under 
doctor['s] care" and would inform the representative when he 
was able to report.  However, the veteran gave no indication 
of what type of care he was receiving and in what way it made 
him unable to report for examination.  He has further given 
no notice to VA that he would be able to report for a 
rescheduled examination.  In light of the above, the Board 
finds that the veteran has failed to report to a scheduled VA 
examination without showing good cause for his failure to 
report.  

The Court has emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In 
this instance, the duty to assist has been frustrated by the 
veteran's failure to report for a VA examination needed to 
produce evidence essential to his claim.  If the veteran 
believes he is entitled to service connection for his claimed 
foot disability, he must at least fulfill his minimal 
obligation of reporting for a VA medical examination when it 
is scheduled.

As already noted, when entitlement to a claim other than an 
original compensation claim cannot be established without a 
VA examination and a claimant, without good cause, fails to 
report for such an examination, the claim shall be denied.  
38 C.F.R. §§ 3.655(a), (b).  As the veteran has failed to 
report to a VA examination without showing good cause, the 
law is dispositive, and the Board has no alternative but to 
deny the veteran's claim.  See Kowalski, 19 Vet. App. at 176 
(appellant's refusal to undergo a VA examination was 
addressed appropriately by 38 C.F.R. § 3.655(b)).


ORDER

Entitlement to service connection for bilateral pes planus or 
other right foot disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


